Citation Nr: 0530028	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2003 and March 2004 rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the three disabilities listed in 
the title page of this decision.  Appeal to the Board was 
perfected as to the three issues.  

In July 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting at the 
RO.  In July 2004, he testified before a Decision Review 
Officer of the RO.  The hearing transcripts are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

On another matter, at the Board hearing, the veteran 
indicated that he is filing an informal claim of entitlement 
to service connection apparently for skin cancer on his nose 
purportedly related to herbicide exposure while serving in 
South Korea.  This matter is REFERRED to the RO for 
appropriate action.


REMAND

Having reviewed the entire record, including the July 2005 
Board hearing transcript, the Board finds that further 
evidentiary development is warranted before the claim can be 
adjudicated on its merits.  Such development would ensure 
that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), are met.  The specific bases for remand are set 
forth below.

PTSD

The focus of this claim is not on whether the record reflects 
a current diagnosis of PTSD.  It does (however, the diagnosis 
apparently is based upon an uncorroborated stressor).  Also 
diagnosed are depression and anxiety.  See recent VA 
outpatient medical treatment records.  Notwithstanding this 
evidence, the crux of this case is whether the claimed 
stressor is adequately corroborated.  It is not, at least 
based upon the record to date.

It is neither alleged, nor shown by official service records 
(such as DD 214 notations as to combat-specific decorations) 
to date, that the veteran personally had engaged in combat 
against the enemy.  A corroborated stressor, in the absence 
of reliable evidence of combat action, is a threshold 
requirement; the veteran's lay stressor allegation is not 
sufficient.  See 38 C.F.R. § 3.304(f) (2005); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  
  
In essence, the veteran contends that he was traumatized by 
stress of standing guard and remaining on "alert" status at 
or near the Demilitarized Zone (DMZ) at the South Korea/North 
Korea border.  See RO hearing transcript.  At the Board 
hearing, he testified he was at or near the DMZ from March 
1967 to April 1970.    

The Board also acknowledges the recent submittal of Internet 
military history materials concerning, in pertinent part, 
incidents at or near the DMZ in the late 1960s, including 
reports of injuries or deaths of U.S. soldiers.  Such 
information available on the Internet, however, is not 
sufficient, as the law requires adequate corroboration of 
specific stressor incident(s) personally experienced or 
witnessed by the veteran in the absence of combat action.  In 
this connection, the veteran did testify in July 2005 that he 
was called upon to support the 2nd Infantry at or near the 
DMZ and stand guard in foxholes.  He named several specific 
dates on which incidents had occurred (deaths of U.S. 
soldiers; helicopter shot down; jeep ambushed) that could be 
the subject of further corroboration efforts: May 15, 1969; 
May 20, 1969; July 21, 1969; August 17, 1969; and October 18, 
1969.  If corroboration efforts yield sufficient information 
as to such incidents on one or more of these days and that 
the veteran had been called upon to perform perimeter guard 
duties at or near the DMZ during such date(s), then the 
veteran's PTSD claim may be viable.         

Also, the veteran's notice of disagreement and recent VA 
clinical records reflect the contention that he saw deaths of 
fellow young soldiers by suicide or due to "mysterious 
causes."  He does not name the soldiers or provide more 
specific details as to this allegation to enable meaningful 
corroboration efforts.  The veteran should be asked to do so, 
to the extent he is able, while the case is on remand status.  

Further, in a statement received in late 2002, the veteran 
indicated he was treated in the early 1990s at Fairfield 
Mercy Hospital in Cincinnati, Ohio, for psychiatric problems.  
As these records may be relevant to the PTSD claim, a 
reasonable attempt should be made to obtain them on remand.   

Hearing Loss and Tinnitus  

VA regulations require specific evidence of hearing loss 
consistent with 38 C.F.R. § 3.385 criteria for a claimant to 
be deemed to have a hearing loss "disability."  Under 38 
C.F.R. § 3.385, sensorineural hearing loss is a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test (controlled speech discrimination test) 
are less than 94 percent.  The severity of service-connected 
hearing impairment is evaluated consistent with 38 C.F.R. § 
4.85, Tables VI, VIA, VII (Diagnostic Code 6100), and § 4.86 
(2005).  

VA outpatient treatment records include July 2002 audiology 
examination records indicating that the veteran has bilateral 
sensorineural hearing loss based upon auditory threshold data 
consistent with 38 C.F.R. § 3.385.  He also complains of 
ringing in his ears, as reflected in the Board hearing 
transcript.  Thus, the evidence indicates present 
manifestation of hearing loss, and possibly, tinnitus as 
well, for which service connection is being sought.  (No 
definite diagnosis of tinnitus is reflected in the current 
record.)  

As for relevant "injury" (that is, noise exposure) in 
service, the Board remains open to the possibility that the 
veteran might have had such injury based upon his contention 
that he was exposed to gunfire noise while manning or 
"guarding the perimeter" at or near the DMZ, without ear 
protection.  See pp. 5-6, RO hearing transcript.  This is so 
notwithstanding the veteran's July 2005 hearing testimony 
that he first noticed diminished hearing acuity within the 
last decade, which would be after the expiration of the one-
year presumptive service connection period under 38 C.F.R. 
§§ 3.307, 3.309 (2005), and even though hearing loss cannot 
be conclusively shown based upon audiology examination data 
shown in the separation medical examination report.  

Further, the Board notes that the PTSD claim and hearing 
loss/tinnitus claims are related.  More specifically, if it 
is adequately verified on remand that the veteran was 
physically present at or near the DMZ at any or all of the 
dates specified above when purported incidents (loss of U.S. 
soldiers), such information would simultaneously enhance the 
hearing loss/tinnitus claim as to relevant in service 
"injury" (noise exposure).  If so, the Board is of the 
opinion that a VA compensation and pension (C&P) examination 
should be afforded to determine whether a diagnosis of 
tinnitus is warranted, and as well, to obtain etiology 
opinions as to hearing loss and tinnitus.  Also, such 
examination should include audiology testing, which would 
yield data sufficient for the RO's rating assignment 
purposes, assuming that service connection would eventually 
be granted for hearing loss.         
 
Based upon the foregoing, the claim is REMANDED for the 
following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to PTSD, 
hearing loss, and tinnitus that he has in 
his possession.  He also should identify 
any new source(s) of records pertinent to 
the claim but not currently in the claims 
file.  Ask him specifically to name any 
non-VA private doctor who treated or 
tested him for psychiatric or hearing 
problems and whose records are not in the 
claims file.  Assist the veteran in 
obtaining any such records consistent 
with VCAA.  Associate any records 
obtained with the claims folder.    

2.  The record includes outpatient 
treatment records from the Columbia, 
South Carolina, VA medical facility.  
Ensure that any VA clinical records not 
currently in the claims file and 
documenting more recent treatment and/or 
testing are obtained and associated with 
the file.

3.  Make a reasonable attempt to obtain 
the records of Fairfield Mercy Hospital 
in Cincinnati, Ohio, for psychiatric 
treatment in the early 1990s.  Associate 
with the claims folder any records 
obtained.    

4.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and attempt to verify any 
incidents involving the 2nd Infantry 
(such as deaths or injury of U.S. 
soldiers; shot down helicopter; ambushed 
jeep) at or near the DMZ on the following 
dates (May 15, 1969; May 20, 1969; July 
21, 1969; August 17, 1969; and October 
18, 1969), and determine whether the 
veteran was present at or near the DMZ on 
any such date.  Document all 
corroboration efforts, including negative 
replies to communication to USASCRUR.  
Also ask the veteran to provide more 
specific information on his allegation 
that he witnessed young soldiers' 
deaths/suicides (like names of soldiers; 
date and place of death), to the extent 
he is able.  Contact appropriate official 
sources as warranted to corroborate the 
information provided by the veteran.      

5.  After completing the above, and if 
the veteran's stressor allegation is 
adequately corroborated based upon 
directive no. 4 above, then provide the 
veteran a VA C&P examination appropriate 
to the hearing loss and tinnitus claim.  
The examiner should conduct any 
appropriate diagnostic testing consistent 
with criteria in 38 C.F.R. § 3.385, 
review the veteran's medical history as 
documented in the claims file and as 
revealed in during the examination, and 
this remand order, and then issue a 
written report addressing the following: 

The examiner should specify whether the 
veteran does have a bilateral 
sensorineural hearing "disability" 
consistent with 38 C.F.R. § 3.385 and/or 
tinnitus.  For each diagnosis, an opinion 
should be given as to whether it is 
etiologically related to service, and, to 
the extent possible, the approximate date 
of onset of the diagnosed disability.  
Any opinion on etiological link should be 
expressed in terms of whether any 
disability is at least as likely as not 
(by a probability of 50 percent), less 
likely than not (by a probability less 
than 50 percent), or more likely than not 
(by a probability higher than 50 percent) 
related to active duty, and specifically, 
to noise exposure in service.  The 
examiner should discuss the veteran's 
history of noise exposure, including any 
civilian employment or recreational noise 
exposure (as the veteran reported 
occasional hunting as a hobby - see RO 
hearing transcript), and its relevance, 
if any, on the issue of etiology.   
 
The examiner should explain the rationale 
or bases for any etiology opinion.  If 
any etiology opinion cannot be stated 
without speculation or conjecture, the 
examiner should so state, and explain 
why.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

6.  After completing the above, review 
the entire file and readjudicate the 
claim.  If it is determined that a 
favorable resolution of the claim is not 
in order as to any issue on appeal, then 
issue a Supplemental Statement of the 
Case and give the veteran and his 
accredited service representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is advised that a failure to report to VA medical 
examination, if scheduled, may result in the denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


